DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 14, 17 – 19 and 21 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US 2020/0219718.
Smith teaches a method of forming an electronic device structure, the method comprising: 
providing a substrate 200, within a reaction chamber, the substrate comprising a layer comprising silicon nitride 202 overlying the features; 
forming activated species (paragraph 37) by irradiating a reforming gas (ammonia/nitrogen) with microwave radiation (paragraph 38); and 
exposing the layer comprising silicon nitride to the activated species, wherein a pressure within the reaction chamber during the step of forming activated species is less than 50 Pa (375 mTorr) (paragraph 35) with references to Figs. 1 and 2 in paragraphs 30 – 38.  
	Smith teaches an exposed substrate with silicon nitride surface for various semiconductor devices (paragraph 2), but fails to teach the substrate having features thereon, comprising silicon nitride overlying the features.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the real devices subjected to Smith’s techniques will have features on the substrate comprising silicon nitride overlying the features.
	Regarding Claims 2 – 6, Smith teaches the reforming gases comprising nitrogen, ammonia, helium and argon in paragraphs 38 – 40, but fails to teach the reforming gas comprises hydrogen.
+ radicals that can also be produced using hydrogen gas along with other inert gases. 
	Regarding Claims 7 – 12, Smith fails to teach, wherein the reforming gas comprises about 5% to about 95% by volume of He, wherein the reforming gas comprises about 20% to about 70% by volume of He, wherein the reforming gas comprises about 40% to about 60% by volume of He, wherein the reforming gas comprises about 40% to about 60% by volume of H, wherein the reforming gas comprises greater than 0% and less than 10% by volume of nitrogen source gas and, wherein the reforming gas comprises greater than 0% and less than 5% by volume of nitrogen source gas.  
However, given the substantial teaching of Smith, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the plasma treatment of the nitride surface by the microwave plasma process through routine experimentation and optimization to achieve optimum benefits in terms of property changes of the nitride surface (such as stress, density adhesiveness etc.) (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 13, Smith teaches wherein the microwave radiation has a frequency of about 800 MHz to about 10 GHz in paragraph 70.  
Regarding Claim 14, Smith teaches microwave power emitting the microwave radiation is between about 500 W and about 10,000 W in paragraph 38.  
Regarding Claim 17, Smith teaches the pressure within the reaction chamber during the step of forming activated species is between about 1 Pa and about 30 Pa in paragraph 35.  
Regarding Claim 18, Smith teaches wherein a temperature of a susceptor within the reaction chamber during the step of forming activated species is between about 20 oC and about 400 oC in paragraph 33.  
Regarding Claim 19, Smith teaches comprising a step of depositing the silicon nitride film on the substrate by plasma-enhanced atomic layer deposition (PE-ALD) in a PE-ALD apparatus, and then transferring the substrate to a reaction space in a microwave plasma apparatus without exposing the substrate to air in paragraphs 74 and 75.  
Regarding Claim 21, Smith teaches subjecting a reformed silicon nitride layer to a wet etching process in paragraph 23.  
Regarding Claims 22 and 23, Smith teaches the method conducted during a process of forming a 3D NAND device and during a process of forming a Fin-FET device in paragraph 23 for microprocessor and memory devices.  
Regarding Claim 24, Smith teaches a system for performing the method under Apparatus in paragraph 58 with reference to Fig. 4.  
Regarding Claim 25, Smith teaches a structure formed in paragraph 23.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US 2020/0219718 in view of Nozawa, US 2015/0255258.
Regarding these Claims, Smith fails to teach the substrate is placed on a susceptor within the reaction chamber, and microwaves of the microwave radiation are emitted from an antenna provided above the susceptor in a reaction space of the reaction chamber, wherein the antenna is a pole – type antenna, and no RF power is supplied to the susceptor during the step of forming activated species. 
	Nozawa, teaches a microwave plasma processing apparatus wherein the substrate is placed on a susceptor (rotary mounting table) within the reaction chamber, and microwaves of the microwave radiation are emitted from an antenna 276 provided above the susceptor in a reaction space of the reaction chamber, wherein the antenna is a pole – type antenna, and no RF power is supplied to the susceptor during the step of forming activated species with references to Figs. 1 and 6 in paragraphs 84 – 96 for the benefit of providing a plasma processing apparatus that can place and process plurality of substrates within the chamber in paragraph 1.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to place the substrate on a susceptor (rotary mounting table) within the reaction chamber, and microwaves of the microwave radiation are emitted from an antenna  provided above the susceptor in a reaction space of the reaction chamber, wherein the antenna is a pole – type antenna, and no RF power is supplied to the susceptor during the step of forming activated species for the benefit of providing a plasma processing apparatus that can place and process plurality of substrates within the chamber as taught by Nozawa in paragraph 1.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US 2020/0219718 in view of Kang, US 2017/0323786.
	Smith teaches gapfill methods, but fails to teach the features comprise trenches, each trench having a width of about 10 nm to about 100 nm, a depth of about 30 nm to about 1000 nm, and/or an aspect ratio of 3 to 100 or about 3 to about 20.  
	Kang teaches a gapfill by PEALD method and post microwave plasma treatment (paragraph 69) wherein the features comprise trenches, each trench having a width of about 10 nm to about 100 nm, a depth of about 30 nm to about 1000 nm, and/or an aspect ratio of 3 to 100 or about 3 to about 20 in paragraphs 62, 79, 119 and 120 for the benefit of filling gaps with seamless void free fill in both narrow and wide features in the Abstract.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to have features comprising trenches, each trench having a width of about 10 nm to about 100 nm, a depth of about 30 nm to about 1000 nm, and/or an aspect ratio of 3 to 100 or about 3 to about 20 for the benefit of filling gaps with seamless void free fill in both narrow and wide features as taught by Kang in the Abstract.




.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        August 25, 2021